Judgment modified by striking therefrom the portions which read as follows: “ Adjudged, that the tax sales made to the Village of White Plains in the years 1903 and 1906 and to the Town of White Plains in the years 1910 and 1914 are paramount and superior to the lien of plaintiff under the transfer of tax lien hereinafter set forth.” “ Ordered, adjudged and decreed, that the defendant, City of White Plains, has a lien paramount and superior to the lien of plaintiff under said transfer of tax lien as to the following taxes, liens, sales and leases for the same, to wit: 1903-1904, village tax, sold December 19, 1906; 1901, village tax, sold December 1, 1903; 1913, town and school, sold October 6, 1914; 1910, town and school, sold October 3, 1911; and that said premises sold under this judgment shall be so sold subject to the lien of the defendant, City of White Plains, under the tax items and sales and leases for the same hereinabove set forth.” As thus modified, the judgment is unanimously affirmed, with costs to the appellant. Present — Blackmar, P. J., Rich, Jaycox, Kelby and Young, JJ.